Exhibit 10.37
TRADEMARK LICENSE AGREEMENT
This TRADEMARK LICENSE AGREEMENT (“Agreement”) is effective on the 19th day of
April, 1995 among UGI Corporation, a Pennsylvania Corporation (“Licensor”),
AmeriGas, Inc., a Pennsylvania Corporation (“AmeriGas”), AmeriGas Propane, Inc.,
a Pennsylvania Corporation (“General Partner”), AmeriGas Partners, L.P., a
Delaware limited partnership (“Partnership”), and AmeriGas Propane, L.P., a
Delaware limited partnership (“Operating Partnership”). AmeriGas, the General
Partner, the Partnership, and the Operating Partnership may be referred to in
this Agreement individually as “License” or collectively as “Licensees.”
Introduction
1. Licensor owns all right, title and interest in the service mark AMERIGAS,
including the federal registration for this mark, Reg. No. 1,811,297 (the
“Mark”), and the goodwill associated with the Mark.
2. Licensor and/or its controlled affiliates have used the Mark in connection
with liquefied petroleum (“LP”) gas, LP gas products, LP gas equipment, and the
sale, distribution, transportation and storage of LP gas, LP gas products, and
LP gas equipment, including but not limited to those services covered by Reg.
No. 1,811,297 (the “Goods and Services”).
3. Licensor desires that Licensees, each of which is affiliated with Licensor,
use the Mark in connection with the Goods and Services in accordance with the
terms and conditions of this Agreement.
4. Each Licensee desires to obtain from Licensor a license to use the Mark in
connection with the Goods and Services in accordance with the terms and
conditions of this Agreement.

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which the parties acknowledge the parties agree as
follows:
Agreement
1. Grant of License. Subject to the other provisions of this Agreement, Licensor
grants to each Licensee an exclusive (except as otherwise provided in this
Agreement), royalty-free license during the term of this Agreement to use the
Mark in connection with the Goods and Services. Licensees acknowledge that
Licensor and its assignees, designees and licensees may use the Mark in
connection with the Goods and Services and the business of the Partnership and
the Operating Partnership in the same territory as Licensees.
2. Limitations on Use. Licensees shall not use the Mark other than in connection
with the Goods and Services or use the Mark in their corporate, business or
trade names without the prior written consent of Licensor, provided that no
prior approval is required for the continued use of the Mark by AmeriGas, the
General Partner, the Partnership and the Operating Partnership in their
respective corporate names in their current form, and the General Partner’s use
of the mark in the corporate name “AmeriGas Propane, Inc.”
3. Ownership of the Mark. Licensees acknowledge that Licensor owns all right,
title and interest in the Mark and the goodwill associated with the Mark, and
that any use of the Mark by Licensees and any goodwill associated with such use
shall inure to the benefit of Licensor. Each Licensee agrees not to attack or
contest the Mark or Licensor’s rights in the Mark, directly or indirectly. Each
Licensee agrees not to register or attempt to register the Mark, or cause the
Mark to be registered, in any country, state or other jurisdiction. Licensor
agrees to take reasonable steps to maintain the Mark.


 

2



--------------------------------------------------------------------------------



 



4. Quality Control.
(a) In order to comply with Licensor’s quality control standards, each Licensee
shall: (i) use its best efforts to maintain the quality of the Mark; (ii) use
the Mark only in a manner consistent with past uses of the Mark by Licensor and
its affiliates; (iii) adhere to such other specific reasonable quality control
standards that Licensor may from time to time promulgate and communicate to
Licensees with respect to the Mark; (iv) comply materially with all U.S.
federal, state and local laws and regulations, and, where applicable, Canadian
laws and regulations, governing the use of the Mark and the provision of the
Goods and Services; and (v) not alter or modify the Mark in any way.
(b) In order to confirm that Licensee’s use of the Mark complies with this
Section 4, Licensor shall have the right, in its sole discretion, (i) to require
that any Licensee submit to Licensor representative samples of any materials
bearing the Mark, and (ii) to inspect, without prior advance notice, any
Licensee’s facilities, products, records and/or operations in connection with
the use of the Mark.
(c) If any Licensee fails to comply with any of the provisions in this Section
4, such failure shall be deemed to be a material breach of Licensee’s
obligations under this Agreement for the purposes of the termination provisions
of Section 6 below.


 

3



--------------------------------------------------------------------------------



 



5. Assignment, Collateral Assignment and Sublicensing
(a) Except as provided in subsection (b) below, Licensees shall not assign or
sublicense any right or interest in the Mark or the license granted in this
Agreement, whether voluntarily or by operation by law, with out the prior
written consent of Licensor, which consent may be withheld in Licensor’s
absolute discretion.
(b) Notwithstanding the foregoing, the Partnership or the Operating Partnership
may grant a sublicense to any “Subsidiary” for use in connection with the Goods
and Services as long as the Subsidiary agrees in writing to the terms and
conditions of this Agreement and any collateral assignment of this Agreement to
any secured lenders or any person acting on their behalf. For the purposes of
this subsection, “Subsidiary” shall have the same meaning as in the Amended and
Restated Agreement of Limited Partnership of the Partnership or the Operating
Partnership, respectively. Any Licensee may also assign all of its right, title
and interest in and to its rights under this Agreement by way of collateral
security to any creditor of the Licensee (the “Secured Creditors”) and upon any
realization on the collateral afforded by such collateral assignment, such
Secured Creditors (or their authorized representative) shall have the right to
assign Licensee’s rights and responsibilities under this Agreement to any
purchaser or purchasers of the Business with respect to which the Mark has been
used (a “Permitted Transferee”) provided only that such Permitted Transferee
shall agree in writing to be bound by the provisions of this Agreement. A
Permitted Transferee shall be a Licensee hereunder and shall have rights of
transfer of rights and responsibilities to additional parties succeeding to all
or a portion of the Business and who shall also be Permitted Transferees
hereunder.

 

4



--------------------------------------------------------------------------------



 



(c) Licensor may, upon prior written notice to Licensees, assign, transfer,
delegate or otherwise dispose of any and all its rights and/or responsibilities
under this Agreement to an “Affiliate” of the Partnership or Operating
Partnership, subject to the prior written consent of any collateral assignee if
this Agreement is then subject to a collateral assignment for security purposes.
For the purposes of this subsection “Affiliate” shall have the same meaning as
in the Amended and Restated Agreement of Limited Partnership of the Partnership
or the Operating Partnership, respectively.

6. Term and Termination
(a) The license granted in this Agreement shall remain in effect unless
terminated by mutual agreement of the parties or by Licensor as provided below,
provided that any termination pursuant to this Section 6 shall be subject to the
prior written consent of any collateral assignee if this Agreement is then
subject to a collateral assignment for security purposes.
(b) Licensor may terminate this Agreement as to any Licensee if (i) the General
Partner ceases to be the sole general partner of the Partnership or the
Operating Partnership, or (ii) Licensor deems it necessary, in it sole
discretion, to terminate the Agreement in order to settle any claim of
infringement, unfair competition or similar claim, against Licensor and/or any
Licensee, that arises out of or relates to the use of the Mark by Licensor or
any Licensee; provided that no such termination pursuant to subsection (b)(i)
shall be permitted with respect to any Licensee that is a Permitted Transferee.
Termination of this Agreement under subsection (b)(i) shall be effective upon
12 months’ prior notice to Licensees. Termination pursuant to subsection (b)(ii)
shall be effective immediately upon receipt of written notice to the affected
Licensee(s).
(c) Licensor may terminate this Agreement as to any Licensee that materially
breaches any of the provisions of this Agreement, provided that such Licensee
shall have 15 days after receiving written notice from Licensor within which to
cure such breach. If such Licensee has not cured such breach to the satisfaction
of Licensor, in Licensor’s sole discretion, at the end of said 15 day period,
then Licensor may terminate the Agreement effective immediately upon further
written notice to such Licensee.

 

5



--------------------------------------------------------------------------------



 



(d) In the event of termination as to any Licensee, such Licensee shall promptly
cease all use of the Mark in any form. Such Licensee shall use all commercially
reasonable efforts to remove the Mark promptly from all property owned or
controlled by Licensee, including without limitation any signs, storage units,
facilities, or promotional materials. Any sublicenses granted pursuant to
Section 5(b) of this Agreement shall automatically terminate.
(e) If the General Partner has ceased to be the general partner of the
Partnership or the Operating Partnership for any reason except removal other
than for cause, and Licensor terminates this Agreement pursuant to subsection
(b)(i), Licensor shall pay to the Operating Partnership a fee equal to the fair
market value of the Mark. Otherwise, Licensor shall not owe any fee to any
Licensee upon termination.
7. Indemnification. Each Licensee shall, jointly and severally with the other
Licensees, indemnify and hold Licensor, its successors and assigns, all of the
their respective directors, officers, employees, shareholders, principals,
agents and legal representatives harmless against any and all damages, losses,
costs and expenses (including, without limitation, legal fees and other
expenses) that arise out of or relate to (i) any Licensee’s use of the Mark in a
manner other than as specifically contemplated by this Agreement, or (ii) any
other breach of this Agreement by any Licensee.

 

6



--------------------------------------------------------------------------------



 



8. Infringement Proceedings
(a) Each Licensee shall promptly notify Licensor of any known, threatened or
suspected infringement, imitation or unauthorized use of the Mark by any third
party brought to the attention of any of its officers or in-house counsel.
Licensor, in its sole discretion, shall determine what action, if any, should be
taken in response to any infringement, imitation or unauthorized use of the Mark
by a third party. Licensees shall cooperate with Licensor in any action taken by
Licensor to enforce Licensor’s rights in the Mark. No Licensee shall itself take
any action to prevent any infringement, imitation or unauthorized use of the
Mark without the prior written approval of Licensor, which Licensor may withhold
in its sole discretion.
(b) Licensor shall have the sole right, at its expense, to defend and settle,
for monetary and/or other damages, any claim made against Licensor or any
Licensee by a third party alleging that the use of the Mark infringes upon any
rights of others. Licensor expressly reserves the right to terminate this
Agreement, pursuant to Section 6(b)(ii) above, to settle any such claim. If
Licensor decides to defend against any such claim, Licensees shall cooperate
with Licensor to a reasonable extent, at Licensor’s expense.
9. Waiver. Waiver by Licensor of any breach of any condition or covenant of this
Agreement by any Licensee shall not be deemed a waiver of any subsequent breach
of the same or any other condition of this Agreement. No waiver shall be
effective unless made in writing.
10. Entire Agreement. This Agreement contains all agreements of the parties with
respect to the subject matter of this Agreement. No prior agreement or
understanding pertaining to any such matter shall be effective. This agreement
may only be modified in a written instrument executed by the pertinent parties.
Each Licensee acknowledges that Licensor might later agree to modify this
Agreement with respect to an individual Licensee and has no obligation to so
modify this Agreement with respect to any other Licensee. Each party
acknowledges that no representations, inducements, promises or agreements have
been made, orally or otherwise, by any party, or anyone acting on behalf of any
party, which are not expressly embodied in this Agreement.

 

7



--------------------------------------------------------------------------------



 



11. Governing Law. This Agreement shall be governed by, and construed in
accordance with, applicable federal law and the laws of the Commonwealth of
Pennsylvania without giving effect to the choice of law provisions thereof.
12. Successors. Subject to Section 5 above, this Agreement shall be binding upon
and shall inure to the benefit of the parties to this Agreement and their
permitted respective successors, representatives and assigns.
13. Notices. All notices that are required or may be given pursuant to the terms
of this Agreement shall be in writing and shall be sufficient in all respects if
(1) delivered or mailed by registered or certified mail, postage prepaid;
(2) sent by fax (in each case promptly confirmed by registered or certified
mail, postage prepaid); (3) sent by overnight courier as follows:

     
If to Licensor, to:
  UGI Corporation
 
  460 North Gulph Road
 
  King of Prussia, PA 19406
 
   
 
  Attention: General Counsel
 
  Fax: (610) 992-3258
 
   
If to AmeriGas, to:
  AmeriGas, Inc.
 
  460 North Gulph Road
 
  King of Prussia, PA 19406
 
   
 
  Attention: General Counsel
 
  Fax: (610) 992-3258
 
   
If to General Partner, to:
  AmeriGas Propane, Inc.
 
  460 North Gulph Road
 
  King of Prussia, PA 19406  
 
  Attention: General Counsel
 
  Fax: (610) 992-3258

 

8



--------------------------------------------------------------------------------



 



     
 
   
If to Partnership, to:
  AmeriGas Partners, L.P.
 
  460 North Gulph Road
 
  King of Prussia, PA 19406
 
   
 
  Attention: General Counsel
 
  Fax: (610) 992-3258
 
   
If to Operating Partnership, to:
  AmeriGas Propane, L.P.
 
  460 North Gulph Road
 
  King of Prussia, PA 19406
 
   
 
  Attention: General Counsel
 
  Fax: (610) 992-3258

or to such other address as any party shall have designated by notice in writing
to the other parties. Unless otherwise provided in this Agreement, all notices,
demands and requests sent in the manner provided in this Agreement shall be
effective upon the earlier of (1) delivery thereof; (2) three days after the
mailing of such notice, demand or request by registered or certified mail;
(3) or the next business day if sent by overnight courier.
14. No Rights by Implication. Licensees acknowledge that Licensor does not grant
any rights or licenses with respect to the Mark other than those rights or
licenses expressly granted in this Agreement.

 

9



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered by their respective duly authorized representatives as of the date
above written.

                  UGI Corporation    
 
           
 
  By:        
 
   
Name:
   
 
      Title:    
 
                AmeriGas, Inc.    
 
           
 
  By:        
 
   
Name:
   
 
      Title:    
 
                AmeriGas Propane, Inc.    
 
           
 
  By:        
 
   
Name:
   
 
      Title:    
 
                AmeriGas Partners, L.P.    
 
           
 
  By:   AmeriGas Propane, Inc., as its    
 
      General Partner    

                 
 
      By:        
 
       
Name:
   
 
          Title:    
 
                    AmeriGas Propane, L.P.    
 
                    By:   AmeriGas Propane, Inc., as its             General
Partner    
 
               
 
      By:        
 
       
Name:
   
 
          Title:    

 

10